Citation Nr: 1415531	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  09-41 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  The propriety of the rating reduction from 50 percent to 40 percent effective on July 1, 2009 for service-connected chronic lumbosacral back strain.

2.  Entitlement to a rating in excess of 50 percent for chronic lumbosacral back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to August 1982.  
 
This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia.  This rating decision decreased the Veteran's disability rating for a chronic lumbosacral back strain from 50 to 40 percent effective July 1, 2009.  Jurisdiction of the claims file has subsequently been transferred to the RO in Cleveland, Ohio.  

The Veteran testified before the undersigned Veterans Law Judge in February 2014.  A transcript of the hearing is of record.

The Board notes that the Veteran also perfected an appeal for the issue of whether the reduction in the disability evaluation for residuals of a puncture wound right knee from 10 to 0 percent disabling was proper.  However, in a March 2010 statement the Veteran indicated that he wanted to withdraw this issue from appeal.  This was reiterated in a March 2010 statement by the Veteran's service representative.  This issue was no longer listed on a subsequent Supplemental Statement of the Case.  It was additionally not included in the VA Form 8 Certification of Appeal.  Although testimony was taken on this issue at the Veteran's February 2014 BVA hearing, it was clearly communicated to the Veteran that jurisdiction of this issue was not confirmed and would be determined upon closer review of the file.  Because the Veteran withdrew his claim in March 2010, the issue will not be addressed further herein. 


The issue of entitlement to a compensable rating for residuals of a puncture wound right knee scar has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Additionally, the Board notes that the Veteran raised a claim for entitlement to a total disability rating based on individual unemployability (TDIU) due to his service-connected chronic lumbosacral back strain during the pendency of the appeal.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Nevertheless, during the pendency of the appeal, the RO considered and subsequently denied a claim for TDIU in February 2013.  As the Veteran has not expressed disagreement with that decision, and has not subsequently raised another claim for TDIU during the pendency of the appeal, the Board finds that no claim regarding TDIU is in appellate status at this time.  


FINDINGS OF FACT

1.  At the time of the March 2009 decision which reduced the disability rating for the service-connected chronic lumbar back strain from 50 percent to 40 percent, the 50 percent rating had been in effect for more than five years.

2.  At the time of the reduction, the evidence failed to show a material improvement in the service-connected chronic lumbar back strain.

3.  The Veteran is not service connected for a disability of the entire spine, intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months is not shown, and neurological symptoms sufficient to warrant a separate rating have not been demonstrated.  


CONCLUSIONS OF LAW

1.  The reduction of the rating for chronic lumbosacral back strain was not proper; and, the 50 percent rating is restored. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5237 (2013).

2.  The criteria for a rating in excess of 50 percent for chronic lumbosacral back strain have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.71, 4.71a, Diagnostic Code (DC) 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the Veteran's propriety of the reduction claim, in this decision, the Board restores the Veteran's 50 percent evaluation for service connected chronic lumbosacral back strain; which represents a grant of that issue.  As such, no further notice or assistance is required to assist the Veteran in substantiating this claim.

With respect to his increased rating claim, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in May 2006, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim for an increased rating. With respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence he needed to substantiate his claim for an increased rating and notice of the type of evidence necessary to establish an effective date for the disability on appeal by correspondence dated in March 2006. Therefore, no further notice is needed under VCAA.

VA also has a duty to assist a veteran in the development of a claim.  That duty includes assisting a claimant in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and that appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's service treatment records and VA treatment records.  The Veteran also submitted personal statements in support of his appeal.  The Board has reviewed the Veteran's Virtual VA (VVA) claims file and the Veterans Benefits Management System (VBMS). 

Specific VA medical examinations pertinent to the issue on appeal were also obtained in July 2005, June 2006, March 2009, and December 2012.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  The Board notes there are limited findings in the December 2012 VA examination as the Veteran indicated that he could not do range of motion testing because of pain and did not take off his back brace.  As such, this VA examination will only be used for the limited information obtained. 

The Board acknowledges that the Veteran's claims file was not provided to the VA examiners who performed the July 2005, June 2006, or March 2009 VA examinations.  However, the existence of the claims file is not the sole litmus test for determining the adequacy of a VA examination.  Rather, the Court has held in Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  Here, the examiners considered the Veteran's personal complaints, and performed the necessary physical examinations.  The absence of the claims file had little bearing on the findings of the examinations. 

The Board notes that the Veteran's last examination is now over a year old.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's back disability since the most recent examinations.  The Veteran has not argued the contrary.

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the February 2014 BVA hearing, the VLJ identified the issues on appeal.  Additionally, information was solicited regarding the severity of his disorder.  No outstanding records were identified.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Propriety of the Reduction

The Veteran's service-connected chronic lumbosacral back strain has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  A July 2004 rating decision granted the Veteran an increased rating of 50 percent for his service-connected chronic lumbosacral back strain.  An August 2006 rating decision proposed to reduce this rating to 40 percent.  A March 2009 rating decision effectuated a reduction in the Veteran's disability rating from 50 percent to 40 percent disabling, effective July 1, 2009.  The Veteran contends that the reduction of the disability rating for his chronic lumbosacral back strain was improper, and that the 50 percent evaluation should be restored.

At the time of the March 2009 decision that reduced the disability rating for the service-connected chronic lumbosacral back strain, the 50 percent disability rating had been in effect since March 17, 2004.  Thus, as the rating had been in effect for more than 5 years at the time of the reduction, the provisions of 38 C.F.R. § 3.344 apply in this case.

Where a rating has been in effect for five years or more the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher disability rating.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

The provisions of 38 C.F.R. § 3.344 require that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417 (1993).

A May 2004 VA examination that was used as the basis for the 50 percent rating assigned in the July 2004 RO decision.  That report reflects that the Veteran had 60 degrees of forward flexion.  However, after repetitive forward motion he was only able to forward flex to 30 degrees due to severe back pain.  X-ray evidence reflected no significant focal abnormality.  The Veteran was diagnosed with chronic lumbosacral back pain.  Referencing DeLuca v. Brown, 8 Vet. App. 202 (1995), the RO determined that the Veteran's functional impairment due to pain was essentially analogous to unfavorable ankylosis of the thoracolumbar spine.

The Veteran was examined again in July 2005.  Range of motion testing at that time reflected flexion to 45, with pain beginning at 40.  Upon repetitive testing, the Veteran's flexion was reduced from 45 degrees to 15 degrees due to pain. An X-ray at that time reflected a "stable appearance of the lumbar spine when compared with 03-29-04 examination."  Range of motion testing at a June 2006 VA examination reflected flexion to 30 degrees, with pain beginning at 30 degrees.  An X-ray at that time reflected a "stable appearance of the lumbar spine when compared with 03-29-04."  The VA examiner additionally noted that the Veteran's MRI when compared to his MRI in September 2003 reflected no change from the previous examination. 

At a March 2009 VA examination the Veteran reported throbbing pain or sharp pain in the lower back.  He reported that his back disability had progressively gotten worse.  Range of motion testing reflected flexion to 45 degrees with no additional limitation with repetitive motion.  The VA examiner noted that although the Veteran grunted and groaned all throughout the exam there were no objective findings of significant pain.  He additionally noted that although the Veteran reported the use of his back brace for 6 months, it was in extremely good condition for any significant use during that time.  The VA examiner did not feel that the Veteran's motion of the lumbar spine was reliable.  X-ray findings now reflected arthritic change.  VA treatment records in the claims file, during this time period, reflect continued complaints of chronic back pain. 

The Board has considered that the June 2006 and March 2009 VA examiners both noted questionable effort by the Veteran during the VA examinations.   Significantly, X-ray evidence, findings that could not be manipulated by the Veteran, reflected that the Veteran's condition has been stable since 2004.  There has been no discernable improvement of the spine from a radiological perspective.  It is true that there may have been some improvement in range of motion when comparing the results of the 2004 and 2009 examinations.  However, the interpretation of the Veteran's effort in performing his range of motion tests is large based on subjective interpretations (and biases) made by the examiner.  Even the RO's decision in 2004 to assign an extraschedular rating for the Veteran's spine disability is conjecture.  Therefore, the evidence does not reflect that there was clear sustained improvement of the Veteran's service-connected chronic lumbosacral back strain at the time of the March 2009 reduction. 

Given that evidence of record, as detailed in pertinent part above, fails to show material improvement that could be maintained under the ordinary conditions of life, the reduction in the disability rating for chronic lumbosacral back strain from 50 percent to 40 percent was not warranted.  Accordingly, the reduction in the evaluation for service-connected chronic lumbosacral back strain was improper, and the 50 percent disability evaluation is restored, effective July 1, 2009.

III.  Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  The Board should consider only those factors contained in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2013).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

As is the case here, where entitlement to compensation has already been established and an increase in the disability ratings are at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lumbar spine disability is rated at 50 percent disabling under 38 C.F.R. § 4.71a, DC 5237.  The General Rating Formula for Diseases and Injuries of the Spine provides for the assignment of a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is awarded for unfavorable ankylosis of the entire spine.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Moreover, "chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months warrants the assignment of a 20 percent rating. Intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months is assigned a 40 percent rating.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Note (1):  For purposes of evaluations under diagnostic code 5243 an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment provided that the effects in each spinal segment are clearly distinct evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

A review of the record shows that the Veteran is service connected for thoracolumbar back strain.  He is not service connected for a disability of the cervical spine.  He has not even made such a contention.  Hence, as service connection for a disability of the entire spine is not in effect, a rating in excess of 50 percent is not allowable.  The Veteran is receiving the maximum schedular rating under the General Rating Formula for Diseases and Injuries of the Spine for a disability of the thoracolumbar spine.  There is simply no basis for a higher rating.  

Further, to receive an increased rating for intervertebral disc syndrome, the Veteran must have demonstrated incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60 percent rating).  At the Veteran's June 2006 VA examination the Veteran reported that he was told to go to bed on 2 separate occasions but could not recall when or how.  The VA examiner noted that the Veteran's electronic records did not support this finding.  At his March 2009 VA examination the Veteran reported that he had been seen in the emergency room two times in the last year.  The VA examiner indicated however their neither incident supported the Veteran's contentions that he had experienced incapacitating back pain, as he had gone to the hospital and back home on the city bus and had to walk one city block to get to the bus stop.  Review of the remaining records does not reflect the Veteran had incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  As such, an increased rating is not warranted on this basis.

The Board has also considered whether a separate evaluation is warranted for any associated neurological abnormality.  Under 38 C.F.R. § 4.71(a), any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, is also to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a) (2013).  However, a separate evaluation is not warranted due to his lumbar spine disability, as neurological abnormalities have not been shown.

At the Veteran's July 2005 VA examination neurological testing reflected a normal motor, sensory, and reflective examination.  A neurological disorder was not diagnosed.  At the Veteran's June 2006 VA examination he reported weekly leg or foot weakness and numbness.  Neurological testing at that time reflected a normal motor and reflex examination.  Sensory testing reflected loss of vibration in his left fifth toe and his right fourth and fifth toes.  A neurological disorder was not diagnosed.  At the Veteran's March 2009 VA examination he reported numbness, paresthesias, and leg or foot weakness.  Neurological testing at that time reflected a normal motor, sensory, and reflex examination.  Neurological testing was not completed at his December 2012 VA examination.  No neurologic abnormalities or findings related to his bowel or bladder have been diagnosed.  Based on the weight of all the evidence the Board finds that a separate rating based on a neurological abnormality is not warranted.

The Board has also considered the Veteran's statements that his disability is worse. In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of a low back disability according to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's low back disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.

Finally, with respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disabilities, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.


ORDER

The reduction in the disability rating for chronic lumbosacral back strain from 50 percent to 40 percent was improper and the 50 percent rating is restored, effective July 1, 2009; the appeal is granted.

A rating in excess of 50 percent for chronic lumbosacral back strain is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


